      Case 4:21-cv-00660 Document 1 Filed on 03/01/21 in TXSD Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

FREDERICK QASIM KHAN                            §              CIVIL ACTION
     Plaintiff                                  §
                                                §
VS.                                             §              NO. 4:21-cv-660
                                                §
WALMART INC., WALMART                           §
SUPERCENTER AND WALMART                         §
STORES TEXAS, LLC                               §
     Defendants                                 §              JURY

                                   NOTICE OF REMOVAL

TO THE UNITED STATES DISTRICT COURT:

       Defendant WALMART STORES TEXAS, LLC (INCORRECTLY NAMED AS

WALMART INC. and WALMART SUPERCENTER), pursuant to 28 U.S.C. §§ 1332, 1441 and

1446 et seq., provides notice of removal of this action styled Frederick Qasim Khan vs. Walmart

Inc., Walmart Supercenter and Walmart Stores Texas, LLC; Cause No. 2021-06305, currently

pending in the 157th Judicial District Court of Harris County, Texas, and in support thereof,

respectfully shows this Court as follows:

       1.      Plaintiff, Frederick Qasim Khan, filed his Original Petition on February 2, 2021,

claiming damages from boxes falling onto Plaintiff. Plaintiff served Defendant with the citation

on February 3, 2021; therefore, this notice is timely under 28 U.S.C. § 1446(b).

       2.      Pursuant to 28 U.S.C. §1446 and the Local Rules of the United States District

Court for the Southern District of Texas, attached are the following:

       a.      All executed process in the case (Exhibit A);

       b.      Pleadings asserting causes of action and all answers to such pleadings (Exhibit B);

       c.      All orders signed by the state judge (none);

       d.      An index of matters being filed (Exhibit C);

                                                                                                1
      Case 4:21-cv-00660 Document 1 Filed on 03/01/21 in TXSD Page 2 of 4




       e.       The docket sheet (Exhibit D);

       f.      A list of all counsel of record, including addresses, telephone numbers, and

               parties represented (Exhibit E).

These documents represent all that are presently available as required.

       4.      The District Courts of the United States have original jurisdiction over this action

by reason of diversity of citizenship between the parties. 28 U.S.C. §1332. Plaintiff’s Original

Petition states that Plaintiff, FREDERICK QASIM KHAN, resides in Harris County, Texas, and

is a citizen of the state of Texas.     Defendant, WALMART STORES TEXAS, LLC, is a

corporation incorporated under the laws of the State of Delaware with it is principle place of

business in Bentonville, Arkansas, and thus is a citizen of the States of Delaware and Arkansas.

Walmart Stores Texas, LLC is not now, nor was it at the time this action was commenced, a

citizen of the State of Texas. Walmart, Inc., the parent company of Walmart Texas Stores, LLC,

is incorporated in Delaware, with its principle place of business in Bentonville, Arkansas.

       The sole member of Walmart Stores Texas, LLC, is Walmart Real Estate Business Trust,

a Delaware business trust with its principal place of business in Arkansas. The sole unit holder of

Walmart Real Estate Business Trust is Walmart Property Co., a Delaware company with its

principal place of business in Arkansas, which is a wholly owned subsidiary of Walmart Stores

East, LP. Walmart Stores East, LP. is a Delaware limited partnership with its principal place of

business in Arkansas, of which WSE Management, LLC is the general partner, and WSE

Investment, LLC, is the limited partner. WSE Management, LLC and WSE Investment, LLC are

both Delaware limited liability companies with their principal places of business in Arkansas.

The sole member of WSE Management, LLC, and WSE Investment, LLC, is Walmart Stores

East, LLC (f/k/a Walmart Stores East, Inc.), a Delaware limited liability company with its

principal place of business in Arkansas, whose parent company is Walmart, Inc.

       5.      Plaintiff’s Original Petition in the state court seeks damages over $1,000,000, and

thus the amount in controversy exceeds the sum of seventy-five thousand dollars ($75,000.00),

exclusive of interests and costs.


                                                  2
      Case 4:21-cv-00660 Document 1 Filed on 03/01/21 in TXSD Page 3 of 4




       6.      Removal of this cause of action is proper under 28 U.S.C. §1441. It is a civil

action brought in state court and the District Courts of the United States have original

jurisdiction over this action under 28 U.S.C. §1332, since the plaintiff and the defendant are

diverse in citizenship.

       7.      As required by 28 U.S.C. §1441, the 157th Judicial District Court of Harris

County, Texas falls within the geographical purview of this Court, and thus, venue is proper in

the United Stated District Court of the Southern District of Texas, Houston Division.

       8.      Written notice of the filing of this Notice of Removal is being promptly given to

Plaintiff and a notice of Filing of Notice of Removal is promptly being filed with the 157th

District Court in Harris County, Texas, as required by 28 U.S.C. §1446(d).

       WHEREFORE, PREMISES CONSIDERED, Defendant, WALMART STORES TEXAS,

LLC (INCORRECTLY NAMED AS WALMART INC. and WALMART SUPERCENTER),

prays that the state action now pending in 157th District Court in Harris County, Texas, be

removed to this Court, and for any further relief to which Defendant is justly entitled.

                                              Respectfully submitted,

                                              MEHAFFY WEBER, P.C.

                                              /s/ Karen L. Spivey
                                              KAREN L. SPIVEY
                                              KarenSpivey@mehaffyweber.com
                                              State Bar No. 18955100
                                              ATTORNEY IN CHARGE FOR DEFENDANT,
                                              WALMART STORES TEXAS, LLC
                                              (INCORRECTLY NAMED AS WALMART INC.
                                              AND WALMART SUPERCENTER)
                                              GORDON R. PATE
                                              GordonPate@mehaffyweber.com
                                              State Bar No. 15563000
                                              P.O. Box 16
                                              Beaumont, TX 77704-0016
                                              2615 Calder Avenue, Suite 800
                                              Beaumont, TX 77702
                                              Ph:     409-835-5011
                                              Fx:     409-835-5177



                                                 3
      Case 4:21-cv-00660 Document 1 Filed on 03/01/21 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

       In addition to e-filing, this is to certify that a true and correct copy of the above and
foregoing instrument has been forwarded by Certified Mail, return to receipt requested, to all
counsel of record on this the 1st day of March, 2021 pursuant to both the Federal Rules of Civil
Procedure and the Federal Rules of Civil Procedure.


                                            /s/ Karen L. Spivey
                                            KAREN L. SPIVEY




                                               4
